DETAILED ACTION
Status of Claims
The following is a Notice of Allowance office action in response to Applicant’s amendments received on 04/13/2022.
Claims 1 and 18 are amended. Claims 1-20 are allowed.  See the reasons for allowance below.

Response to Amendments
- In response to applicant’s amendments, the 35 USC §112(b) applied to claims 1, 11, and 20 in the previous office action is withdrawn. Applicant’s amendments cleared the indefiniteness the claim limitation posed.
A terminal disclaimer has been filed on 04/13/2022 for the non-statutory double patenting rejection with US Patent (US 15/563,582).

Allowable Subject Matter
Claims 1-20 are allowed. The following is a statement for the reasons for the indications of allowable subject matter:
A terminal disclaimer has been filed on 04/13/2022 for the non-statutory double patenting rejection with US Patent (US 15/563,582). The Terminal Disclaimer filed on 4/13/2022 is approved and in response the double patenting rejection is withdrawn.
The following is a statement for the reasons for the indications of allowable subject matter: 
The present invention is directed to a system, a method and a non-transitory computer readable medium for determining one or more candidate driver terminals to accept a service request by establishing a communication with a passenger terminal, obtaining a service request including a position of the passenger terminal from the passenger terminal, determining a wireless fidelity (WiFi) station based on the position of the passenger terminal, wherein the one or more driver terminals communicate with the system via the WiFi station, determining a waiting duration of each of the one or more driver terminals, wherein the waiting duration of a driver is a time interval between a current time point and a WiFi access time point that the driver accesses the WiFi station, and and determine one or more candidate driver terminals among the one or more driver terminals and a scheduling priority for each of the one or more candidate driver terminal based on the one or more waiting duration of the one or more driver terminals, wherein the longer of a waiting duration of a candidate driver terminal, the higher scheduling priority of the candidate driver terminal.
The closet prior art of record, Mathew Sweeney (US 2015/0161554 A1) and Adrien Joly (US 2010/0057350 A1) are directed to a system and method for arranging a transport service and to Method and system for automatically and directly establishing contact between a driver and at least one person to be transported, respectively, and collectively, teach several features recited in the independent claims 1, 11, and 20 including, at least one computer-readable storage medium including a first set of instructions for determining one or more candidate driver terminal to accept a service request, at least one processor in communication with the computer-readable storage medium, wherein when executing the first set of instructions, the processor is directed to: establish a communication with a passenger terminal, receive first electrical signals encoding a service request including a position of the passenger terminal from the passenger terminal, and determine a wireless fidelity (WiFi) station based on the position of the passenger terminal (See Final Rejection mailed on 04/30/2020 for prior art citation pertinent to the above-noted subject matter).
However, the prior art of record does not teach or render obvious the limitation of:
[determine one or more driver terminals that access the WiFi station], wherein the one or more driver terminals communicate with the system via the WiFi station;
determine a waiting duration of each of the one or more driver terminals, wherein the waiting duration of a driver is a time interval between a current time point and a WiFi access time point that the driver accesses the WiFi station; 
determine whether the waiting duration of each of the one or more driver terminals is larger than a threshold; and determine one or more candidate driver terminals among the one or more driver terminals whose waiting durations are larger than the threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rahul Bijor (US 2015/0228000 A1), disclose a method for providing media for use with on-demand transport services is provided. A transport service is arranged for a user. The user is determined to have requested control over media to be outputted on an output device of the driver. A token of the user is identified and transmitted to the driver's computing device.
Flex Mira (US Patent 5,220,653), discloses prioritization of queues, and a starvation advancement process performed to advance "oldest" enqueued requests to higher priority holding queues, causes the requests to be presented in a sequence based in part on respective task priorities and in part on "fairness" servicing of "service starved" requests.
Andreas Floros (US 2006/0045051 A1), directed to a quality of service mechanism for a wireless network includes reserving time for contention-based transmissions of station devices under a polling-based channel access function in an access point.
Muthaiah Venkatachalam (US 2008/0019312 A2), discloses a wireless communication architecture comprising wireless devices and a wireless communication base station. Each wireless devices may be able to establish a wireless channel between itself and the base station.
Kunio Fuchi (JP 2004/046309 A), discloses a taxi dispatch system has means with which a portable telephone 2 issues a user’s dispatch request and acquires and transmits position information via a GPS receiver, a communication system in a base station transmits the information to taxis, receives the transmitted dispatch request information, and displays the position of the user on a car navigation system so that a taxi driver who meets conditions responds to the request, and information processing means for selecting one taxi in dependence on such responses from the plurality of taxis.
NPL: “Ziqi Liao “Taxi dispatching via Global Positioning Systems”, this paper empirically examines taxi dispatch operations via Global Positioning Systems (GPS) by three taxi companies. The implementation of GPS technology has radically changed the traditional approach to taxi fleet management. Sections B and C discusses systems efficiency and communication. 
NPL: “Rui Yao “A ridesharing simulation platform that considers dynamic supply-demand interactions”, This paper presents a new ridesharing simulation platform that accounts for dynamic driver supply and passenger demand, and complex interactions between drivers and passengers. The proposed simulation platform explicitly considers driver and passenger acceptance/rejection on the matching options, and cancellation before/after being matched. New simulation events, procedures and modules have been developed to handle these realistic interactions. The capabilities of the simulation platform are illustrated using numerical experiments. The experiments confirm the importance of considering supply and demand interactions and provide new insights to ridesharing operations. Results show that increase of driver supply does not always increase matching option accept rate, and larger matching window could have negative impacts on overall ridesharing success rate. These results emphasize the importance of a careful planning of a ridesharing system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419. The examiner can normally be reached M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683